UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 22, 2010 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-91436 26-0014658 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 24663 Mound Road Warren, MI48091 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: 586-486-5308 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. We were not able to satisfy the conditions for new investment totaling $2.4 million within the 30 day period specified in the investment term sheets.Those conditions are: - Ecology can only use $750,000 of the new investment to resolve its outstanding debt. - To reduce the dilution of the proposed new investment, Ecology must convince large shareholders to sell eight million shares of our common stock to the company. All five potential investors have agreed to extend their term sheets to November 30, 2010 allowing Ecology additional time to satisfy these conditions. We expect to run out of cash by mid-November without new investment. Item 9.01 Financial Statements and Exhibits. (c) Exhibits Exhibit Number Description Ecology Accepts Terms Sheets For A $2.4M Funding SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOLOGY COATINGS, INC. DATE:October 22, 2010By:/s/ Daniel V. Iannotti Daniel V. Iannotti Vice President, General Counsel and Secretary
